Dykman, J.
This is an appeal from an order denying a motion made by the defendant to set aside a j udgment in favor of the plaintiff against the defendant. The action is by a wife against her husband for an absolute divorce on the ground of adultery. Thesummons, complaint, and notice were served upon the defendant in pursuance of an order of the court. The motion was based upon the affidavit of the defendant that no papers were ever served upon him in the action, and the affidavit of another person, tending to corroborate the affidavit of the defendant. The papers were served in Chicago, where the defendant resides, and the proof of service is full and satisfactory. Moreover, the affidavits read in opposition to the motion show plainly that sudft service was made, and that tne affidavit of the defendant is false. The appeal is entirely destitute of merit, and the order should be affirmed, with costs and disbursements. All concur.